Name: Commission Regulation (EEC) No 3748/89 of 13 December 1989 amending Regulation (EEC) No 381/89 continuing the promotional and publicity measures in respect of milk and milk products referred to in Regulation (EEC) No 723/78
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 12, 89 Official Journal of the European Communities No L 364/57 COMMISSION REGULATION (EEC) No 3748/89 of 13 December 1989 amending Regulation (EEC) No 381/89 continuing the promotional and publicity measures in respect of milk and milk products referred to in Regulation (EEC) No 723/78 Whereas the measures provided for in this Regulation are in accordance with the opinion - of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsability levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 111 3/89 (2), and in particular Article 4 thereof, Whereas Article 5 (3a) of Commission Regulation (EEC) No 381 /89 (3), as last amended by Regulation (EEC) No 2261 /89 (4), provides that, as regards the measure relating to the execution of a market survey to ascertain the effectiveness of promotional and publicity measures, the Commission is to draw up a list of proposals selected for financing before 1 December 1989 ; whereas the Commission's decision regarding the list must be taken after an examination of the results of the measures financed in 1988 ; whereas, in view of the time required to examine those results, the date 1 December 1989 should be postponed by two months and, accordingly, the final date for the eventual conclusion of contracts should be postponed by the same period ; Article 1 In Article 5 (3a) of Regulation (EEC) No 381 /89, *1 December 1989' is hereby replaced by *1 February 1990' and '1 January 1990' by '1 March 1990'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 December 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 December 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 131 , 26 . 5. 1977, p. 6. (2) OJ No L 118 , 29. 4. 1989, p. 5. (') OJ No L 44, 16 . 2. 1989, p. 24. (4) OJ No L 216, 27. 7. 1989, p. 48.